
	
		I
		112th CONGRESS
		2d Session
		H. R. 4353
		IN THE HOUSE OF REPRESENTATIVES
		
			April 16, 2012
			Ms. Matsui introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To authorize certain civil works projects, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the Flood
			 Protection Public Safety Act of 2012.
		2.Authorization of
			 certain flood risk management projectsThe Secretary of the Army, acting through
			 the Chief of Engineers, is authorized to implement any flood risk management
			 project for which, before the date of enactment of this Act, the Secretary of
			 the Army has transmitted to Congress a letter that includes—
			(1)a
			 description of the project as recommended in a report by the Chief of Engineers
			 that concludes that the project is technically sound, environmentally
			 acceptable, and economically justified; and
			(2)notification that
			 the Office of Management and Budget has concluded that the recommendations in
			 the report are consistent with the policy and programs of the President.
			
